IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40966
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                                versus

                          VAL ROY HAMLIN,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-96-CR-36-1
                       --------------------
                         November 28, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Val Roy Hamlin appeals his conviction for conspiracy to

possess with intent to distribute 17 kilograms of cocaine.

     Hamlin argues that the district court abused its discretion by

rejecting a plea agreement based on the court’s violation of the

attorney-client privilege.   The district court did not violate the

attorney-client privilege and did not abuse its discretion in

rejecting the plea agreement.     United States v. Crowell, 60 F.3d

199, 205-06 (5th Cir. 1995).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 98-40966
                                         -2-

       Hamlin argues that the district court abused its discretion by

instructing the jury that Hamlin had raised the affirmative defense

of withdrawal from the conspiracy and that Hamlin had the burden of

showing that he completely withdrew.                   Hamlin’s counsel requested

the instruction, which was indistinguishable from the Fifth Circuit

pattern    instruction.           The    court    did    not    err   in    giving      the

instruction as requested.           See United States v. Gonzalez, 700 F.2d

196, 201 n.3 (5th Cir. 1983) (no plain error where court instructed

jury as counsel requested); see also United States v. Fotovich, 885

F.2d 241, 242 (5th Cir. 1989) (unobjected-to use of pattern jury

instruction was not plain error).

       Hamlin argues that Bobby Flores, his lead counsel, rendered

ineffective assistance.            Because Hamlin’s ineffectiveness claims

were     not    presented    to     the    district       court,      the    record     is

insufficient to permit evaluation of these claims on direct appeal.

See United States v. Cornett, 195 F.3d 776, 781 n.2 (5th Cir.

1999); United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

       Hamlin    contends    that       there    was    insufficient        evidence    to

convict him.      We review the sufficiency of the evidence de novo and

conclude that a reasonable trier of fact could have                    concluded that

Hamlin’s participation in the conspiracy were established beyond a

reasonable doubt. United States v. Brown, 186 F.3d 661, 664 (5th

Cir. 1999); United States v. Myers, 104 F.3d 76, 78 (5th Cir.

1997).

       Hamlin contends that the prosecution committed misconduct by

using    false    evidence    to        indict   and    to     convict      him   and    by

suppressing evidence.         The argument concerning false grand jury
                            No. 98-40966
                                 -3-

testimony, raised here for the first time, is fatally vague and

unsupported.   Hamlin fails to show plain error or any effect on his

substantial rights.    See United States v. Olano, 507 U.S. 725,

730-36 (1993).    The district court excluded the allegedly false

trial evidence; it cannot support a misconduct claim.    The record

does not show that any material evidence was suppressed.        See

Lawrence v. Lensing, 42 F.3d 255, 257 (5th Cir. 1994).

     The judgment of the district court is AFFIRMED.